CLAYTON, Justice,
dissenting.
I would hold, as the Court of Appeals did, that the Board of Aldermen has subpoena power.
Kentucky law now provides that executive and ministerial officers of the city may be removed by the Board of Aldermen. It seems to me that in order to intelligently determine whether to bring charges against these officers, the power of subpoena is required to conduct an adequate investigation. The United States Supreme Court said, “We are of the opinion that the power of inquiry — with the process to enforce it— is an essential and appropriate auxiliary to the legislative function.” McGrain v. Daugherty, 273 U.S. 135, 174, 47 S.Ct. 319, 328, 71 L.Ed. 580, 593 (1927). If this subpoena power is abused, then the General Assembly can revoke the removal power it granted. “The contention . . . that this power of inquiry . . . may be abusively and oppressively exerted . . . affords no ground for denying the power. The same contention might be directed against the power [of removal] . . . .” McGrain, supra, at 175, 47 S.Ct. at 329.
I would affirm the Court of Appeals.